Citation Nr: 0016833	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-04 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February to July 1996.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.  Review of the claims folder reveals 
that this case is currently under the jurisdiction of the RO 
located in St. Petersburg, Florida.

The veteran, in February and April 1999, requested that a 
hearing be conducted at a local VA office before a member of 
the Board.  She was notified that a hearing was scheduled to 
be held at the St. Petersburg, Florida RO on May 1, 2000.  
However, review of the record shows that she did not appear 
for this hearing.  


FINDING OF FACT

There is no competent medical evidence of record that 
clinically confirms the current presence of a bilateral ankle 
disorder.


CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim for service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5017(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999).

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The appellant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The appellant must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
appellant had a chronic condition either in service or during 
an applicable presumption period and that the appellant still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

The appellant claims that she was treated for ankle problems 
on several occasions during her period of service and that 
she currently experiences pain after standing, running, or 
walking for long periods of time.  See VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in February 1999.  Hence 
she may establish a well-grounded claim if the three elements 
set forth in Epps, supra, are satisfied or if chronicity or 
continuity of symptomatology is established.  See Savage, 10 
Vet. App. at 498.

Service medical records show that the veteran complained of a 
twisted left ankle in May 1996.  Ankle sprain was diagnosed.  
In June 1996, she complained of bilateral ankle pain; a 
diagnosis of weak ankles was provided.  Also of record is a 
physical therapy treatment record, dated in July 1996, which 
shows that the veteran was seen for bilateral ankle pain.  
Examination revealed that the ankles appeared normal, with no 
swelling or ecchymosis.  Range of motion of the ankles was 
reported as normal.  Bilateral chronic ankle sprains was 
diagnosed.  

A Report of Medical Assessment, completed by the veteran in 
July 1996, shortly before her service separation, shows that 
she complained of weak ankles secondary to sprains.  A 
comment provided by health care provider noted that ankle 
sprains may recur during the veteran's civilian life.  

Review of the medical evidence of record does not show that 
the veteran has been treated for ankle-related problems since 
her service separation.  

The report of a VA general medical examination accomplished 
in February 1998 shows that the examining physician commented 
upon the veteran's treatment for ankle complaints during her 
period of service.  The objective examination found that her 
gait was normal.  The physician also noted that the veteran 
appeared to be strong with all four extremities having full 
range of motion in all joints, with normal flexion, 
extension, and strength.  A bilateral ankle disability was 
not diagnosed.  

The Board also notes that the veteran was contacted by letter 
dated in July 1997 and requested to submit additional 
evidence in support of her claim.  Review of the record fails 
to show that she responded to this request.

To summarize, the service medical records show that the 
veteran was treated for ankle-related complaints.  However, 
the record does not show that she has been treated for such 
complaints following her 1996 service separation.  In 
addition, it is again mentioned that the report of the above-
discussed February 1998 VA examination did not include 
findings of bilateral ankle symptomatology.  Moreover, a 
bilateral ankle disorder was not diagnosed at that time.  
Specifically, the Board finds that the report does not 
constitute "competent medical evidence" in which to satisfy 
the requirement set out by the Court in Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), where it was held that when the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required as proof.  

The veteran's statements describing symptoms associated with 
her bilateral ankle complaints are considered competent 
evidence.  However, diagnosis and an analysis of the etiology 
regarding such symptoms require competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, without any competent medical evidence 
demonstrating that the veteran currently has a bilateral 
ankle disorder, the claim is not well grounded and must be 
denied.  Caluza, supra.  

Since the veteran's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support her claim.  See Epps, 126 F.3d at 1469 ("[T]here is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well grounded' claim.").

The Board also is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
appellant's claim.  See generally, McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).  The Board views its discussion as 
sufficient to inform the appellant of the elements necessary 
to present a well-grounded claim for the benefit sought, and 
the reasons why the claim has been denied at this time.  See 
Robinette, supra.



ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a bilateral ankle disorder is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

